Citation Nr: 1415880	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-12 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus.  

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008  rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the denial of the Veteran's claim for entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus.  

Subsequent to the last Statement of the Case (SOC) issued in January 2010, additional evidence was received.  In a March 2014 memorandum, the Veteran waived the right for this evidence to be considered by the agency of original jurisdiction.  As such, the Board may consider this evidence in the first instance.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1996 RO rating decision denied the Veteran's claim for entitlement to service connection for a bilateral knee disability on the basis that there was no current disability.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.

2.  A November 2001 RO rating decision denied the Veteran's claim for entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus, on the basis that there was no current disability or a relationship to military service or service-connected disability.  The Veteran timely filed a Notice of Disagreement (NOD) and a Statement of the Case (SOC) was issued in December 2002 that continued the denial.  The Veteran file a substantive appeal in response to the SOC.  

3.  Evidence associated with the claims file since the denial in November 2001 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for a bilateral knee disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision, which denied entitlement to service connection for a bilateral knee condition, is the last final decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).    

2.  New and material evidence has been received, and the claim of entitlement to service connection for a bilateral knee disability is reopened.  38 U.S.C.A. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2013).  
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Veteran's previously denied claim for entitlement to service connection for a bilateral knee disability is reopened, as explained below.  As such, the Board finds that any error under the Veterans Claims Assistance Act (VCAA) with regard to reopening the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  New and Material Evidence 

Legal Criteria

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2012).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2012).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The U. S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) (2013) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.     § 3.159(c) (4) (2013), which, "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

The Veteran was denied entitlement to service connection for a bilateral knee disability in a March 1996 RO rating decision, which indicated that the basis for the denial was that there was no current disability.  The Veteran did not appeal the decision.  A November 2001 RO rating decision denied entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus, on the basis that there was no current disability or a relationship to military service or service-connected disability.   The Veteran timely filed a Notice of Disagreement (NOD) and a SOC was issued in December 2002 that continued the denial.  The Veteran did not file a substantive appeal in response and therefore, the November 2001 rating decision became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).    

The Veteran's current claim for entitlement to service connection for a bilateral knee disability is based upon the same factual basis as his claim for entitlement to service connection which was denied in a November 2001 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

The evidence received since the last final denial in November 2001 includes, but is not limited to, evidence relating to a current diagnosis of a disability.  Specifically, a September 2009 VA examination report included a diagnosis of bilateral knee degenerative joint disease with mild functional imitation, and an October 2008 private MRI report included an impression of "small left knee joint effusion", "[d]egeneration of both menisci" and the "anterior cruciate ligament is very small and appears to be partially torn".  

This evidence is new, as it did not exist at the time of the final disallowance in November 2001.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, namely a current diagnosis of a disability.  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim of entitlement to service connection for a bilateral knee disability should be granted.  38 U.S.C.A. § 5108 (West 2012); 38 C.F.R.        § 3.156(a) (2013).  
For reasons discussed in the Remand section below, before the Board can address the underlying merits of the Veteran's claim for entitlement to service connection for a bilateral knee disability, further development is required.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus, is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran seeks entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus.  Service treatment records show that the Veteran complained of bilateral knee pain in-service.  The Veteran was granted service-connection for bilateral pes planus in a July 1991 rating decision.  

The Veteran was afforded a VA examination in September 2009.  As indicated above, the examination report included a diagnosis of bilateral knee degenerative joint disease with mild functional imitation.  The examiner originally supplied an opinion that stated it was at least as likely as not that the Veteran's bilateral knee degenerative joint disease was caused by or a result of the bilateral knee condition from service.  The examiner supplied the rationale that the Veteran was treated for pain in his knees in service and that he was medically discharged secondary to his knees condition.  In fact, the Veteran was medically discharged due to his bilateral pes planus and as a result, a clarifying opinion was obtained from the examiner.  In the updated opinion, the examiner changed the opinion, stating it was "less likely as not caused by or result of the knee pain in service because the veteran present a gap between the last complaint in 1991 and the complaint in 2008 the first time".  

The clarifying opinion provided is inadequate and remand is required.  First, the examiner's rationale refers to a gap from 1991 to 2008 in relation to the Veteran's knee pain, which is factually incorrect.  The Veteran applied for entitlement to service-connection for bilateral knee conditions in June 1995 and December 2000, and as discussed above, was denied in March 1996 and November 2001.  In addition, a May 2001 VA examination included a complaint of bilateral knee pain.  Also, in the January 2012 Statement in Lieu of VA Form 646, the Veteran's representative stated that the Veteran "maintains that he has suffered from a bilateral knee condition since active service".  As the evidence of record does show complaints from the Veteran regarding his bilateral knees between 1991 and 2008, and the Veteran asserts a continuity of bilateral knee symptoms since service, the rationale provided in the September 2009 VA examination is factually incorrect and therefore inadequate.         

Second, the September 2009 VA examination does not address secondary service connection.  On remand, an opinion must be provided addressing whether the Veteran's bilateral knee disability is caused or aggravated by his service-connected bilateral pes planus.

The United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, on remand, the Veteran must be afforded another examination to determine the etiology of his bilateral knee disability.  A medical opinion with an adequate rationale that addresses both direct and secondary service-connection, as well as the Veteran's assertions of a continuity of bilateral knee symptoms since service, must be provided.    

Finally, evidence of record suggests that the Veteran is in receipt of Social Security benefits.  In particular, an October 2013 VA treatment note indicated that the Veteran is in receipt of some type of disability benefit from the Social Security Administration (SSA).  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C.A.       § 5103A(b) (West 2012); 38 C.F.R. § 3.159(c) (2013).  Here, the reference described above does not identify a particular benefit, let alone any particular records associated with such benefit.  Moreover, the Board cannot conclude, based upon this reference, that there are any relevant, outstanding records in the custody of SSA.  But on the other hand, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007). 
 
Here, if the Veteran has received disability compensation benefits from SSA for the same disability, or for the service-connected disability which may be related to that disability, for which he seeks compensation from VA, records in the custody of SSA would be beneficial in adjudicating the claim on appeal.  Thus, based on the circumstances of this particular case, the Board concludes that on remand, VA should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should additional information come to light, obtain such records from SSA.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him whether he is in receipt of Social Security Administration (SSA) disability compensation.  If he is, SSA records must be obtained unless the Veteran specifically indicates that the SSA disability compensation is not related to the condition (bilateral knee disability) on appeal or the service-connected condition (bilateral pes planus) which may be related to the condition on appeal.    

2.  After completion of above, afford the Veteran an appropriate VA examination to determine the etiology of his bilateral knee disability.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available for review, and the opinion must reflect that such a review was accomplished.  The examiner must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral knee disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the knee pain documented in the Veteran's service treatment records.  

The examiner must address the Veteran's assertions of a continuity of bilateral knee symptoms since service.  Attention is invited to the Veteran's June 1995 and December 2000 claims for entitlement to service-connection for bilateral knee conditions and the evidence associated with those claims.  

b.  Whether it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's bilateral knee disability is due to or caused by the Veteran's service-connected bilateral pes planus.

c.  Whether it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's bilateral knee disability is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected bilateral pes planus.

If aggravation is found, the reviewer must address the following medical issues: (1) the baseline manifestations of the Veteran's bilateral knee disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected bilateral pes planus.  

The examiner must include a thorough rationale for any conclusions reached.  The reviewer is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


